DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities: the status identifier for withdrawn dependent claim 10 is incorrect.  The status identifier should read “Withdrawn”, not “Original”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 8,491,358 B2 to Sung (hereinafter “Sung”) in view of United States Pre-Grant Patent Application Publication No. 2015/0290771 A1 to Li (hereinafter “Li”) and CN 102092007 B to Shuntian Lin (hereinafter “Lin”) (copy of English language mechanical translation included herewith).

Referring to Applicant’s independent claim 1, Sung teaches a polishing pad conditioner (See Abstract of Sung), comprising:
a substrate (col. 10, ll. 20-23; FIG. 3 of Sung);
an abrasive layer covering a surface of the substrate (col. 9, ll. 64-66; the superabrasive particle embedded in an amorphous braze layer of Sung is equivalent to Applicant’s claim term “an abrasive layer”), wherein the abrasive layer includes a bonding layer and a plurality of abrasive particles embedded in the bonding layer (col. 9, ll. 64-66; the amorphous braze layer of Sung is equivalent to Applicant’s claim term “a bonding layer”), each of the abrasive particles has a protrusion exposed out of the bonding layer (See FIG. 3 of Sung), and the protrusion is insulated (col. 10, ll. 51-55; col. 11, l. 2; Examples 1 and 2; Sung teaches the brazed diamond is cleaned in hydrochloric acid to strip away adhered metal atoms on the diamond surface from metal vapor during brazing; the cleaning step of Sung is equivalent to Applicant’s claim term “insulated”); and
a protective layer covering a surface of the bonding layer (col. 9, l. 66 – col. 10, l. 3; FIG. 3 of Sung), wherein the protrusion is exposed outside the protective layer (See FIG. 3 of Sung).
The recitation “the polishing pad conditioner has a cutting rate (CRcompleted), and the variation rate between the cutting rate (CRcompleted) and the cutting rate (CRinitial) of a polishing pad conditioner that is not covered with a protective layer is less than 10%” is inherent within the teachings of Sung.
Sung teaches a polishing pad conditioner that is structurally equivalent to and constructed from materials that are identical or substantially identical to Applicant’s claimed polishing pad conditioner and claimed constituents.  Furthermore, as Sung teaches the amorphous braze layer (col. 9, ll. 64-66; the amorphous braze layer of Sung is equivalent to Applicant’s claim term “a bonding layer”) is made of brazing material (col. 4, l. 62 – col. 5, l. 4; col. 8, l. 56 – col. 9, l. 54 of Sung), Sung also teaches at least one process utilized to fabricate Applicant’s claimed polishing pad conditioner.  For these reasons, the claimed properties or functions of Applicant’s claimed polishing pad conditioner are presumed to be inherent in the polishing pad conditioner of Sung. MPEP 2112.01 [R-10.2019] (I)  For these reasons too, the recitation “the polishing pad conditioner has a cutting rate (CRcompleted), and the variation rate between the cutting rate (CRcompleted) and the cutting rate (CRinitial) of a polishing pad conditioner that is not covered with a protective layer is less than 10%” is inherent within the teachings of Sung.
Although Sung teaches any material that can be electrodeposited and provides some protection to the underlying amorphous braze can be utilized as a protective layer (col. 2, l. 66 – col. 3, l. 2 of Sung), Sung does not teach explicitly the electrodeposition coating composition includes “a main resin, and the main resin is epoxy resin, acrylic resin, polybutadiene resin, polyester resin or polyamide resin” according to Applicant’s claim language.
However, Li teaches an abrasive article comprising a plurality of abrasive grains that are precisely arranged in accordance with a predetermined pattern and are chemically bonded with a matrix material, and a method for the making thereof are disclosed (See Abstract; par. [0010]; the abrasive article of Li can be a CMP conditioner).  In at least one embodiment, Li teaches the matrix material includes a plated and non-plated materials, vitrified bond materials, and organic materials (par. [0049] of Li).  With respect to the organic materials, Li teaches acrylic based resin and epoxy resin, as well as a thermoplastic material including acrylic (par. [0049] of Li).  Li teaches the abrasive article provides ways to achieve the desirable combination of chemical bonding and precise placement of grains in abrasive products, in particular, plated products, compared to the conventional products where naked grains are randomly placed and/or merely mechanically anchored (par. [0116]; Example 6 of Li).  Li teaches further the abrasive articles may have a matrix with a layered structure, e.g. an inner brazed layer and an outer plated layer, an inner plated layer and an outer resinous layer, an inner brazed layer and a medium plated layer and an outer resinous layer (pars. [0013], [0043], [0053], [0116]; Example 6 of Li).  With respect to the inner plated layer and an outer resinous layer, Li teaches chemically bonding the grains with a matrix material through a bonding process involving plating (pars. [0013], [0043], [0053] of Li).  Li teaches further a plating process is, for example, electroplating and electroless plating (pars. [0013], [0043], [0053] of Li).  There is a reasonable expectation the polishing pad conditioner of Sung can be modified further according to Li’s teachings and adopt the inner brazed layer and outer resinous layer structure.  Both Sung and Li are drawn to abrasive articles, such as CMP conditioners (See Abstract of Sung; par. [0010] of Li) comprising a substrate (col. 10, ll. 20-23; FIG. 3 of Sung; pars. [0010], [0060-61] of Li), an abrasive layer (col. 9, ll. 64-66 of Sung; par. [0043] of Li), a bonding layer (col. 9, ll. 64-66 of Sung; par. [0116] of Li; the inner brazed layer of Li is equivalent to Applicant’s claim term “a bonding layer”), and a protective layer (col. 9, l. 66 – col. 10, l. 3; FIG. 3 of Sung; par. [0116] of Li; the outer resinous layer of Li is equivalent to Applicant’s claim term “a protective layer”).  As Sung teaches any material that can be electrodeposited and provides some protection to the underlying amorphous braze can be utilized as a protective layer (col. 2, l. 66 – col. 3, l. 2 of Sung), and Li teaches bonding abrasive particles to a substrate using resinous material via electroplating and electroless plating processes (pars. [0013], [0043], [0053] of Li) and utilizing an inner brazed layer and an outer resinous layer structure (par. [0116] of Li), the resinous material, e.g., acrylic based resin and epoxy resin, as well as a thermoplastic material including acrylic taught by Li (par. [0049] of Li) can be utilized pursuant to the teachings of Sung.  For these reasons, a person having ordinary skill in the art before the effective filing date of the present application would be motivated to modify the protective layer of Sung and adopt the resinous material, e.g., acrylic based resin and epoxy resin, as well as a thermoplastic material including acrylic (par. [0049] of Li) taught by Li as the electrodeposition coating composition of Sung.  A person having ordinary skill in the art before the effective filing date of the present application would be motivated to do so given Li teaches organic materials can be electrodeposited (par. [0049] of Li) and Sung teaches any material that can be electrodeposited and provides some protection to the underlying amorphous braze can be utilized as a protective layer (col. 2, l. 66 – col. 3, l. 2 of Sung).
Although Sung as modified by Li teaches the protrusion is insulated (col. 10, ll. 51-55; col. 11, l. 2; Examples 1 and 2 of Sung), Sung does not teach explicitly the protrusion is treated with “plasma for insulation” according to Applicant’s claim language.
However, Lin teaches a method for preparing a trimmer (See Abstract of Lin).  In carrying out the method, Lin teaches a structure is prepared under vacuum in a mold by introducing and solidifying a liquid resin combined with a substrate and plurality of abrasive grains (pars. [0056-59] of Lin).  Lin teaches the adhesive bonded to the grinding ends of the plurality of abrasive grains of the structure is removed to expose the grinding ends of the plurality of abrasive grains (par. [0060] of Lin).  In particular, Lin teaches the adhesive bonded to the grinding ends of the plurality of abrasive grains can be removed by sand blasting, plasma etching or solvent melting (par. [0073]; the plasma etching step of Lin is equivalent to Applicant’s claimed phrase “for insulation”).  Lin teaches the dresser, formerly the structure, can use the exposed grinding ends of the plurality of abrasive grains to dress a polishing pad (par. [0060]; FIG. 4 of Lin).  There is a reasonable expectation the exposed abrasive particles of Sung as modified by Li (col. 10, ll. 51-55; col. 11, l. 2; Examples 1 and 2; FIG. 3 of Sung) can be further modified using the plasma etching treatment taught by Lin.  While Sung as modified by Li teaches cleaning the brazed diamond using hydrochloric acid (col. 10, ll. 51-55; col. 11, l. 2; Examples 1 and 2 of Sung), Lin teaches specifically removing liquid resinous adhesive material from the grinding surfaces of the plurality of abrasive grains to produce a dresser for a polishing pad, that is, a polishing pad conditioner (pars. [0060], [0073]; FIG 4 of Lin).  A person having ordinary skill in the art before the effective filing date of the present application cannot overlook both Sung and Lin teach fabricating CMP pad dressers (col. 4, ll. 30-41; col. 8, ll. 28-30 of Sung; par. [0060]; FIG. 4 of Lin) and how important exposing the abrasive particles via an insulation step is (col. 10, ll. 51-55; col. 11, l. 2; Examples 1 and 2; FIG. 3 of Sung; pars. [0060], [0073]; FIG. 4 of Lin).  For these reasons, a person having ordinary skill in the art before the effective filing date of the present application would be motivated to modify the teachings of Sung as modified by Li and adopt the plasma etching process taught by Lin.  A person having ordinary skill in the art before the effective filing date of the present application would be motivated to do so given both Sung and Lin teach fabricating CMP pad dressers (col. 4, ll. 30-41; col. 8, ll. 28-30 of Sung; par. [0060]; FIG. 4 of Lin) and how important exposing the abrasive particles via an insulation step is (col. 10, ll. 51-55; col. 11, l. 2; Examples 1 and 2; FIG. 3 of Sung; pars. [0060], [0073]; FIG. 4 of Lin).

Referring to Applicant’s claim 3, Sung as modified by Li and Lin teaches the substrate is a metal substrate (col. 10, ll. 20-22 of Sung) or a stainless steel substrate (col. 10, ll. 22-23 of Sung).

Referring to Applicant’s claim 4, Sung as modified by Li and Lin teaches the bonding layer is made of brazing material (col. 4, l. 62 – col. 5, l. 4; col. 8, l. 56 – col. 9, l. 54 of Sung).

Referring to Applicant’s claim 5, Sung as modified by Li and Lin teaches the abrasive particles (col. 3, ll. 19-22; col. 4, ll. 9-18; col. 7, ll. 37-44 of Sung) are at least one abrasive particles selected from a group consisting of natural diamond (col. 4, l. 11, 13 of Sung), synthetic diamond (col. 4, l. 11, 13 of Sung), polycrystalline diamond (col. 4, ll. 13-14 of Sung), cubic boron nitride (col. 4, ll. 14 of Sung), aluminum oxide (col. 7, l. 44 of Sung), and silicon carbide (col. 7, l. 44 of Sung). 

Response to Arguments
Applicant’s claim amendment, see Amendment, filed November 1, 2022, with respect to the rejection of claims 1 and 3-5 under 35 USC 102(a)(1) and rejection of claim 2 under 35 USC 103 have distinguished the claimed invention from the cited prior art of record.  Therefore, the aforementioned claim rejections have been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of United States Patent No. 8,491,358 B2 to Sung; United States Pre-Grant Patent Application Publication No. 2015/0290771 A1 to Li; and, CN 102092007 B to Shuntian Lin.
In the Amendment filed November 1, 2022, Applicant amended independent claim 1 by incorporating the subject matter of dependent claim 2, thus rendering moot the rejection of claims 1 and 3-5 under 35 USC 102(a)(1).  Applicant also further amended independent claim 1 by incorporating the claimed phrase “treated with plasma for insulation”.  In their supporting remarks, Applicant asserts while Li teaches any material can be electrodeposited Li does not teach explicitly said material can be a resin and that said outer resinous layer is electrodeposited and can provide protection.
Examiner disagrees with Applicant’s characterization of the teachings of the Li reference.  Li teaches explicitly resinous material can be deposited via electroplating or electroless plating processes (pars. [0013], [0043], [0053], [0116]; Example 6 of Li).  Next, Applicant’s statements that the electrodeposited outer resinous layer cannot “provide protection” is not supported by any evidence.  That is, Applicant has not submitted any evidence to support said statements that an outer layer containing resinous material will not provide protection. MPEP 2145 [R-10.2019] (I)  Should Applicant provide such evidence, examiner is anxious to learn how said evidence distinguishes the resin of Li from any one and all of the claimed main resins recited in Applicant’s independent claim 1.  After all, Applicant’s statements now raise the question as to whether Applicant’s claimed protective layer formed by an electrodeposited coating composition that includes a main resin actually “provides protection”.  How can Applicant’s claimed electrodeposited resin provide protection while the electrodeposited resin of Li cannot?  For these reasons, examiner does not find persuasive Applicant’s characterization of the teachings of Li.
 
Conclusion
Applicant's amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571) 270-3478. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ross J. Christie/
Assistant Examiner, Work Group 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731